Interim Decision #1589

"IILVITE9 -OF ALVAREZ-VERDUZGO

In Exclusion Proceedings .
A:13070941
Decided by Board May 95, 1966 '
lawft
: d permanent resident slier who 'upon application for reentry on May 30,
1955, following a one-day visit in Mexico was paroled into the United States
for prosecution for attempting to bring into this country for his own use two
grams of heroin purchased in Mexico which resulted in his conviction of a
violation of 26 U.S.C. 4724(a), is excludable under section 212(a) (23), Imrutgradon and Nationality Act, as amended (Rosenberg v. Penn, 374118.
449, inapplicable; Matter of Qtantaterna - Quintenilla, rat Doe_ No. mat
• dP•luguished).
ituizimaszn: Act of 1952L-Section 222(a) (5) [8 U.S.C. 1182(a) (5)1—Narcotic
addict.
Act of 1952-r3ection 212(a) (23) [8 U.S.C. 1182(a) (23)I—Conl
viction, of narcotic violation.

This' case is before us pursuant to an order of a special inquify

officer' terminating the proceedings and certifying the case to this
Board.
The applicant is a 24-year-old married male, native and. citizen
of - Mexico, who was lawfully, admitted to the United States for
permanent residence on February 26, 1962. He departed to Mexico
on May 29, 1965 and applied for readmission to the United States
on the following day at which time he attempted to bring into this
Country approximately two grams of heroin for his own use. He
was paroled. into the United States for 'prosecution and was convicted on August 2, 1965 for a violation of 26 U.S.C. 4724(a). He
has been confined to a United States Public Health Service hospital for treatment for narcotic addiction.
The special inquiry officer concluded that the evidence was insufficient . to warrant the applicant's exclusion as a narcotic drag
addict under section 212(a)-(5) of the Immigration and Nationality
Act since - the record does not' containa medical certificate as pro- .
yided in section 236(d). The only issue which requires discussion
625

Interian.Decision #1589
is whether the applicant is excludable under section 212(a) (23)
because of the 'conviction mentioned above. The fact that the
conviction took place subsequent to the alien's application for admission and while he was under parole in the United States is
not material. Water of
9 I. & N. Dec. 148 (A.G., 1961).
After .citing Rosenberg v. Fleuti, 874-11S. 449 (1963), two subsequent judicial decisions based on the Fleuti holding, and Matter
of Quintanilla Quintanilla, Int. Dec. No. 1587 (1965), the special
inquiry officer found that the applicant had not made a departure
which was meaningfully interruptive of his legal residence and •
held that his return to this country could not subject him to the
-

provisions of the Immigration and Nationality Act relating to

exclusion.
It was stated in the brief of the appellate trial attorney that the applicant's case was not protected by Fiend because the applicant
had proceeded to Mexico for the purpose of purchasing a narcotic
drug. Actually, the applicant testified (Tr. pp. 7-9) that he had
used heroin weekly for about one year; that he had always obtained
it in lios Angeles with the exception of the one occasion in May
1965; that he did not go to Mexico for the purpose of buying
heroin but to get his wife's grandmother; and that he bought the
heroin at Tijuana, Mexico, because it was offered to him. There
is nothing to contradict this testimony, and we are inclined to
believe the applicant's statement that he did not go to Mexico for
the specific purpose of buying the heroin.
A, though it appears that the applicant did not go to Mexico for
the purpose of buying the heroin, we hold that his ease is distinguishable from Fiend because, at the very time of his application
for readmission to the United States, he. was violating the lain
Of this country by attempting to bring in a narcotic drug. In
littdition, the court referred to Fleuti's brief crossing of the border
and the irrational hazard of subjecting him to exclusion for a condition for which he could not have been deported if he had remained
in this country. On the other hand, this applicant would apparently be deportable under section 241(a) (11) of the Act even if
there. hid been no entry: The applicant's case is distinguishable
from Fiend on its facts and is alio distinguishable from Matter of
Quintanilla Quintanilla, supra, in which there was no Allegal purpose in the departure or the return to the United States. We believe
-

-

• that the applicant's ease is analogous to Matter of Coral Fragoeo,
Int. Dec. No. 1549 (January 14, 1966).• During a short absence in
-Mexico, hat alien had encouraged and abetted two other aliens to
enter the United States in violation of law, and we held that the
-

626

Interim Decision #1589
and circumstances were so different from Fiend as to render
its holding inapplicable.
Although the special inquiry officer stated that he did not page
authority either to exclude or to admit the applicant, we hold that
the case is properly before us in exclusion proceedings and that the
applicant is excludable under section 212(a) (23) of the Act because of the narcotic conviction. Accordingly, we will withdraw
the special inquiry officer's order terminating the proceeding and
will direct a substituted finding of fact and conclusion of law.
ORDER: It is ordered that the special inquiry officer's order,

'facts

terminating the proceeding, be withdrawn.
It is further ordered that the following be substituted for the
special- inquiry officer's eighth finding of fact:

(8)

That he purchased two grams of heroin during his absence in Mexicd
which he was attempting to bring into the United States when be

applied for readmission on May 80,•.965.

It is further ordered that the following be substituted for the
special inquiry officer's conclusiOn of law numbered. (1):

(1)

That under section 212(a) (23) of the Immigration and Nationality
Act the alien is inadmissible on the ground that he has been convicted
for importation of a narcotic without payment of tax in violation of
26 4724(a).

It is further ordered

that the alien be excluded and deported -from

the United States.

627

